DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
To date, no information disclosure statement has been made of record byApplicant. Applicant is invited to submit any and all known pertinent prior art, ifany is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc. 
Drawings
The drawings received 12/20/2019 are acceptable for examination purposes.
Election/Restrictions
Applicant's election with traverse of Species A, claims 1-15 in the reply filed on 01/05/2022 is acknowledged.  The traversal is on the ground(s) that that restriction requirements fail to establish a serious burden.  This is not found persuasive because the Species are belong to different separate fields of the art such as chemistry and chemical structures of alkoxides and aryloxides of different metals and coating silicon and building negative and positive electrodes of  an  electrochemical device. As search queries for above mentioned Species are not coexistent.  The requirement is still deemed proper and is therefore made FINAL.
Claims Status.
This Office Action is responsive to the Applicant’s arguments filed on 01/05/2022. Claims 1-22 were pending. Claims 16-22 have been withdrawn form examination as 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, and 3  are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 1 it is not clear what kind of elements is covered by limitation metal. Since Applicant does not specify what kind of elements are claimed as “metal” or “metals” said limitation is interpreted in accordance with accepted meaning in accordance with periodic Table (below).
 
    PNG
    media_image1.png
    662
    975
    media_image1.png
    Greyscale

 Claims 2, and 4-15 depend on claims 3 directly or indirectly and fall therewith.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims  8, 9 and 10  rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8, 9, and 10 recite boron, silicon, phosphorous and arsenic, that are not metals (see Periodic Table above).   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 3, 5,6,14 and 14   are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0147797 to Wu (Wu) in view of US 2018/0269519 to Jo (Jo).
Regarding claim 1, Wo discloses a method of fabricating of a negative electrode active material, the method comprising   a step of providing silicon particles (para 31, claim 9); forming a suspension by adding metal alkoxide or metal aryloxide to the mixture (Fig. 4, step 400, metal oxide precursor  is alkoxide , para 37), evaporating (at least partially,  air evacuating  necessarily includes evaporation, claim 15) the solvent  to form metal alkoxide coated particles (gelled solution), heating the coated silicon particles to form metal oxide coated silicon particles  (Fig. 4, steps 402 and 403).  Wu does not expressly disclose a step of forming mixture of silicon particles dispersed in a solvent.
Jo teaches a method of preparing of an anode material, wherein said method comprising of coating of silicone particles. Jo teaches a step of dispersing amorphous silicon particles in a carbon-based precursor solution to prepare a dispersion solution (para 20, step S3) after step of providing silicon particles. Jo also teaches a step of spray drying the dispersion solution to prepare a silicon-based composite precursor (S4, reads on the claimed step evaporating the solvent in the suspension to form metal alkoxide or metal aryl oxide coated silicon particles). Therefore steps of suspending of the silicon particles in solvents as well as the step of drying precursor coated silicon particles is well known in the art.  Therefore, It would have been obvious to one or 
Alternatively,   since the criticality of suspending of the silicon particles in solvents and  complete evaporating the solvent in the suspension a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such steps  serves any specific purpose or performs any specific function other that the function disclosed in Wu, it would have been obvious top those skilled in the art at the time the invention was made to add the steps of suspending of the silicon particles in solvents and evaporating the solvent in the suspension (or gelled slurry)  as an obvious design choice, and as such it does not impact the patentability of claim 1.
Regarding claims 2, 3 and 5, Wu discloses titanium isopopoxide (para 37).
Regarding claim 6, Wu discloses titanium isopopoxide and zirconium tert-butoxide (para 37).
Regarding claim 14, Wu discloses that metal oxide precursors can be used in combination (claim 17) and the metal oxide comprises titanium oxide (TiO2), zirconium oxide (ZrO2
Regarding claim 15, Wu disclosesTiO2 (para 34).
Regarding claim 9, Wu discloses zirconium tert-butoxide (para 37).
Claim  4 is   rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0147797  to Wu in view of  US 2018/0269519 to Jo and further in view of US 20090136855  to Yamaguchi  (Yamaguchi).
Regarding claim 4, modified Wu discloses the invention as discussed above as applied to claim 3 and incorporated therein. Modified Wu does not expressly disclose wherein M is a Group 1 metal.
Yamaguchi teaches anode, battery and method of manufacturing thereof (Title) wherein the anode comprises silicon (para 208). Yamaguchi also teaches that in order to prevent the battery capacity from being lowered the anode particles (including Si) is coated with Li-alkoxide (para 7). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Wu lithium alkoxide as taught by Yamaguchi, because such modification would prevent the battery capacity from being lowered the anode particles. 
Regarding claims 7, 8, 10 and 11, modified Wu discloses the invention as discussed above as applied to claim 3 and incorporated therein. Since claim 6 is written in alternative form and Wu teaches Zr (a quadrivalent metal (para 37)), i.e. claim 6 rejected over Wu in view of Jo,  the limitations of claims 7,8, 10 and 11 considered met.
Alternatively, claims 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0147797 to Wu in view of US 2018/0269519 to Jo and further in view of US 2016/0049646 to Fujiki (Fujiki). 
Regarding claims 8-10, modified Wu discloses the invention as discussed above as applied to claim 6 and incorporated therein. Modified Wu does not expressly disclose wherein bivalent metal and trivalent metal, selected from specific metals of claims 7 and 8.
Fujiki a lithium secondary battery wherein an electrode particles have a coating layer, which prepared from metal alkoxide solution and comprising metal oxides (para 107-112). Fujiki also teaches that such metal can be at least one selected from Cu (re claim 7), Ga (re claim 8). Therefore, a use of alkoxides of bivalent metals and trivalent metals to for preparing protective coating is well known in the art. 
As such , it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention  to modify the method  of modified Wu by including the  alkoxides of bi- and trivalent metals of  as metal alkoxide in order to obtain protective coating having  a high Li-ion conductivity
Claim 12 is   rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0147797 to Wu in view of US 2018/0269519 to Jo and further in view of US 2013/0295451 to Miki (Miki).
Regarding claim 12, modified Wu discloses the invention as discussed above as applied to claim 1 and incorporated therein. Modified Wu does not expressly disclose wherein the metal alkoxide is LiNb(OEt)6 wherein Et is ethyl, and wherein the metal oxide is LiNbO3.
Miki teaches a solid-state battery electrode (Title) comprising lithium –ion conductor such as LiNbO3, wherein LiNbO3 produced from a mixture of niobium pentaethoxide and lithium ethoxide in ethanol (i.e. LiNb(OEt)6) followed spaying of 3 coating can be produce by such method (para 36, 39). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Wu by including the mixture of niobium pentaethoxide and lithium ethoxide in ethanol (i.e. LiNb(OEt)6) as metal alkoxide, as taught by Miki, because such modification in order to obtain protective coating having a high Li-ion conductivity.   
Claim 13 is   rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0147797 to Wu in view of US 2018/0269519 to Jo and further in view of US 2013/0295451 to Miki in view of Wark et. al. Material Research Society Proceeding (Better Ceram  Chem. 4), p.61-72 (Abstract).  
Regarding claim 13, modified Wu discloses the invention as discussed above as applied to claim 1 and incorporated therein. Modified Wu does not expressly disclose wherein the metal alkoxide is  ZnSn(OEt)6 wherein Et is ethyl, and wherein the metal oxide is ZnSnO3. 
Miki teaches a solid-state battery electrode (Title) comprising  mixed lithium –ion conductors, wherein said Li-ion  conductors can be produced from the  a combination of corresponding ethoxides (para 29) while Wark specifically teaches that thermal decomposition of ZnSn(OEt)6 at  certain temperature  leads to ZnSnO3. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Wu by including the mixture of tin tetraethoxide and Zn diethoxide in ethanol (i.e. ZnSn(OEt)6), or isolated ZnSn(OEt)6   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.